Filed 12/23/14 P. v. Buffam CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A141081
v.
PATRICIA LYNN BUFFAM,                                                (Sonoma County
                                                                     Super. Ct. Nos. SCR630279,
         Defendant and Appellant.                                    SCR638425)



         Defendant Patricia Lynn Buffam was sentenced in two separate drunk-driving
cases after she pleaded no contest to violations of the Vehicle Code. Her counsel has
asked this court for an independent review of the record to determine whether there are
any arguable issues. (People v. Wende (1979) 25 Cal.3d 436.) We find no arguable
issues and affirm, but we order Buffam’s abstract of judgment amended to correct a
clerical error.
         In case No. SCR630279, Buffam was arrested and charged after she drove while
intoxicated in Rohnert Park on February 15, 2013, and collided with someone else’s
vehicle. On June 25, she pleaded no contest to one count of driving under the influence
with a blood-alcohol level of 0.08 percent or higher (Veh. Code, § 23152, subd. (b))1 and
admitted allegations that she had been convicted three previous times of violations of the
Vehicle Code (§ 23550) and that her concentration of blood alcohol was 0.20 percent by
weight or higher (§ 23538, subd. (b)(2)). Buffam’s plea form states the trial court had

1
    All statutory references are to the Vehicle Code unless otherwise specified.


                                                             1
indicated a sentence of two years and that she would be sentenced to county jail under
Penal Code section 1170, subdivision (h), the Criminal Justice Realignment Act of 2011.
After Buffam entered her plea and she was convicted, the trial court referred the matter to
the probation department and put the matter over for sentencing.
       Before the trial court sentenced Buffam, she was arrested and charged in case
No. SCR638425 after she again drove while intoxicated in Rohnert Park on August 13,
2013, and collided with another car. As in the first case, she faced an allegation under
section 23550 that she had suffered three or more convictions under section 23152 within
the previous 10 years. She also faced an additional allegation under section 23550.5 that
she previously had suffered a felony conviction of section 23152—a reference to her
June 25 conviction in the first case. Where an allegation is found true under
section 23550.5, a defendant is no longer eligible to be sentenced under the Realignment
Act. (People v. Guillen (2013) 212 Cal.App.4th 992, 995.)
       In the second case, Buffam ultimately pleaded no contest to one count of driving
under the influence with a blood-alcohol level of 0.08 percent or higher (§ 23152,
subd. (b)) and admitted allegations that she was out on bail at the time of the commission
of the offense (Pen. Code, § 12022.1) and that her concentration of blood alcohol was
0.20 percent by weight or higher (§ 23538, subd. (b)(2)). Her plea form states she
admitted the violation of section 23152, subdivision (b) “w/ 4 priors.” The four prior
convictions listed in the information included Buffam’s June 25 conviction in the first
case. Unlike when the trial court took her plea in the first case, however, the court did
not specifically inquire about her previous convictions when it took her plea in the second
case. At a subsequent hearing on January 30, 2014, to discuss the probation report, the
court clarified with both Buffam and her attorney that Buffam had been advised she was
no longer eligible to be sentenced under the Realignment Act after her plea in the second
case and that any sentence she received would be served in prison.
       The trial court sentenced Buffam in both cases on February 4, 2014. Buffam’s
attorney argued Buffam should receive probation so that she could complete an in-patient
treatment program, but the trial court sentenced her to four years, eight months in prison,


                                             2
calculated as follows: the midterm of two years for the section 23152, subdivision (b)
count in the second case, plus a consecutive two years for committing that offense while
out on parole (Pen. Code, § 12022.1), plus one third the midterm (eight months) for the
section 23152, subdivision (b) count in the first case. The trial court also imposed
various fines and fees and ordered her to pay restitution to the people whose cars she hit.
       As this appeal follows pleas of no contest, our review is limited to Buffam’s
sentence or other matters occurring after her pleas that do not affect their validity. (Cal.
Rules of Court, rule 8.304(b).) No error appears in her sentence. However, that correct
sentence is not accurately reflected in Buffam’s abstract of judgment. Although the total
prison term is accurate, the abstract states that Buffam received eight months for the on-
bail enhancement under Penal Code section 12022.1 in the second case and two years for
the conviction under section 23152, subdivision (b) in the first case, instead of vice versa.
(People v. Mitchell (2001) 26 Cal.4th 181, 186-188 [appellate court may correct unraised
clerical error].)
                                        DISPOSITION
       There are no meritorious issues to be argued on appeal. However, the trial court is
directed to amend Buffam’s abstract of judgment to reflect that she was sentenced in case
No. SCR638425 to two years for her conviction under section 23152, subdivision (b),
plus a consecutive two years under Penal Code section 12022.1 in the same case, plus a
consecutive eight months for her conviction under section 23152, subdivision (b) in case
No. SCR630279, as reflected in the court’s minute orders and its oral pronouncement.
The trial court is directed to send a certified copy of the amended abstract to the
Department of Corrections and Rehabilitation. The judgment otherwise is affirmed.




                                              3
                                _________________________
                                Humes, P.J.


We concur:


_________________________
Margulies, J.


_________________________
Banke, J.




                            4